UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 24 , 2012 Performance Technologies, Incorporated (Exact name of registrant as specified in its charter) Delaware 0-27460 16-1158413 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 140 Canal View Boulevard Rochester, New York (Address ofprincipalexecutive offices) (Zip Code) Registrant’s telephone number, including area code: (585)256-0200 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders The Annual Meeting of Performance Technologies, Incorporated was held on May 24
